



COURT OF APPEAL FOR ONTARIO

CITATION: McEwen (Re), 2020 ONCA 562

DATE:  20200908

DOCKET: M51208 (C67520)

Gillese, Brown and Paciocco
    JJ.A.

In the Matter of the Bankruptcy
    of Robert Morris Jr. McEwen and Caroline Elizabeth McEwen, of the Town of
    Perth, in the County of Lanark, in the Province of Ontario

BETWEEN

Barbara Lynn Carroll by Her
    Litigation Guardian Shannon Luknowsky, Shannon Luknowsky, Jeffrey Carroll and
    Shannon Luknowsky as Executor for the Estate of Lorne Carroll

Plaintiffs (Respondents/Responding Parties)

and

Robert McEwen and Caroline
    McEwen

Respondents (Respondents)

and

Traders General Insurance Company
, improperly described in Superior Court of Justice Court File
    Number
CV-17-00073740-0000 as Aviva Canada Inc.

Person Affected by an
    Order

Obtained
    on Motion Without Notice

(Appellant/Moving Party)

Harvey Chaiton and Alan L. Rachlin, for
    the moving party, Traders General Insurance Company

Joseph Y. Obagi, for the responding
    parties, Barbara Lynn Carroll et al.

Heard: in writing

COSTS ENDORSEMENT

[1]

In our reasons dated August 17, 2020, we awarded
    Traders General Insurance Company (Traders) its costs of this panel review
    motion and invited the parties to file written submissions regarding the amount
    of those costs. We have reviewed those submissions.

[2]

Traders seeks partial indemnity costs in the
    amount of $24,158.71. The Carroll Plaintiffs argue that much of the work
    required for this motion drew on that already performed for the motion before
    the Chambers Judge. Consequently, the Carroll Plaintiffs contend that Traders
    should only be awarded $7,500.00 in costs.

[3]

This motion was heard in writing. We agree that some
    of the work for this motion duplicated that performed for the initial motion.
    As a result, we conclude that a fair and reasonable award of costs to Traders
    is $15,000.00, inclusive of disbursements and applicable taxes.

E.E. Gillese J.A.

David Brown J.A.

David M. Paciocco J.A.


